DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 106, and 107 are rejected under 35 U.S.C. 101 because the claims 106, and 107 should be non-transitory computer readable medium instead of computer readable medium.

Response to Arguments
3.	Applicant's arguments filed on 12/04/2020 have been fully considered but they are not persuasive.  The examiner respectfully responds to the REMARKS as below.
Regarding claims 1, 4, 6, 7, 17, 18, 22-30, 34-36, 40-42, 52, 53, 57-65, 69-71, 75-77, 87, 88, 92-100 and 104-109 amendments:
In response, the examiner points out that “semi means partial and static mean showing little change” based on dictionary definitions of the terms. Any allocation will partially show little change if limited in time. The phrase “semi-static” under broadest reasonable interpretation, by itself, offers no further clarity to the claims.  Document CN 105 101 439 A, Fig. 2, step 201 discussion, page 10 discloses Resource Allocation which includes semi-static resource allocation.
(Note: The previous office action is maintained for further clarifications / explanation and / or further amendments)

 35 USC § 112(f)
CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding Claims 71, 79, 83-84, 86-89, 91-100, 102, 104, and 105: The claim 71 recites the limitations “means for identifying”, “means for generating”, “means for providing”, claim 79 recites the limitation “means for providing”, claim 83 recites the limitation “means for identifying”, claim 84 recites the limitation “means for obtaining”, claim 86 recites the limitation “means for scrambling”, claim 87 recite the limitations “means for generating”, “means for providing”, claim 88 recites the limitation “means for scrambling”, claim 89 recites the limitation “means for obtaining”, claim 91 recite the limitations “means for calculating”, “means for obtaining”, claim 92 recite the limitations “means for obtaining”, “means for identifying”, “means for providing”, claim 93 recites the limitation “means for identifying”, claim 94 recites the limitation “means for identifying”, claim 95 recites the limitation “means for selecting”, claim 96 recites the limitation “means for selecting”, claim 97 recites the limitation “means for selecting”, claim 98 recites the limitation “means for selecting”, claim 99 recites the limitation “means for selecting”, claim 100 recite the limitations “means for selecting”, “means for obtaining”, claim 104 recite the limitations “means for descrambling”, “means for obtaining”, and claim 105 recite the limitations “means for obtaining”, “means for modifying”, and “means for stopping”.  It is recommended to take out the language 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 1, 3, 6, 17, 22, 26, 35-38, 41, 52, 57-58, 61-62, 70-71, 76, 87, 92-93, 96, and 105-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CN 105101439 A).

Regarding Claim 1,	 (Original) Document CN 105 101 439 discloses an apparatus for wireless communication, comprising: (Document CN 105 101 439, The whole document applies for resource allocation, however, Fig. 2, step 201, page 10 describes/discusses about resource allocation)
a processing system configured to: (Document CN 105 101 439 A, Fig. 2, step 201, page 10, central processing unit CPU, page 12 of 15)
 identify a semi-static resource allocation for a device, the semi-static resource allocation being associated with wireless communication in an unlicensed radio (Document CN 105 101 439 A, Fig. 2, step 201 discussion, page 10, Resource Allocation, “semi means partial and static mean showing little change” based on dictionary definitions of the terms. Any allocation will partially show little change if limited in time. The phrase “semi-static” under broadest reasonable interpretation, by itself, offers no further clarity to the claims)
generate a message comprising an indication of the semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201 discussion, page 10, Resource Allocation)
an interface configured to: (Document CN 105 101 439 A, Fig. 2, step 201 discussion, page 10, obtaining unit 100 and unit 400 also be used as terminal’s interface circuit)
provide the message for transmission to the device.  (Document CN 105 101 439 A , Page 8, step 101, and Fig. 2, step 201 discussion, page 10, receiving the base station to notify the message allocation of resources)

Regarding Claim 2,	 (Cancelled)
 
Regarding Claim 3,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 1, wherein the message comprises a radio resource control (RRC) message comprising a field in which the indication is conveyed.  (Document CN 105 101 439 A, Fig. 2, step 201 discussion, page 10, Seo, Fig. 14, [0195] and Fig. 16, [0215] and [0217] RRC Message)

Regarding Claim 6,	 (Currently Amended) The apparatus of claim 1, wherein the semi-static resource allocation comprises a periodic schedule for transmission of one or more subframes by the device. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 17,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 1, wherein: 
the processing system is further configured to generate a second message, wherein the second message comprises an indicator releasing the semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
the interface is further configured to provide the second message for transmission to the device.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 22,	 (Original) Document CN 105 101 439 discloses an apparatus for wireless communication, comprising: 
an interface configured to: 
obtain a message from a device, the message conveying an indication of a semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
(Document CN 105 101 439 A, page 12 of 15, Processing Unit, CPU)
identify, based at least in part on the semi-static resource allocation, a transmission schedule for wireless communication in an unlicensed radio frequency spectrum band; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
wherein the interface is configured to provide information for transmission according to the transmission schedule.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 26,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 22, wherein: the processing system is further configured to select, based at least in part on the semi-static resource allocation, a periodicity of the transmission schedule; and the information is provided by the interface for transmission according to the selected periodicity of the transmission schedule.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 35,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 22, wherein: the interface is further configured to obtain a second message from the device, wherein the second message comprises an indicator releasing the semi-static resource allocation; the processing system is further configured to modify the transmission schedule based at least in part on the indicator releasing the semi-static resource allocation; and the interface is further configured to (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 36,	 (Original) Document CN 105 101 439 discloses a method for wireless communication, comprising:
 identifying a semi-static resource allocation for a device, the semi-static resource allocation being associated with wireless communication in an unlicensed radio frequency spectrum band; (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
generating a message comprising an indication of the semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
 providing the message for transmission to the device.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 37,	(Cancelled)
 
Regarding Claim 41,	 (Currently Amended) Document CN 105 101 439 discloses the method of claim 36, wherein: the semi-static resource allocation comprises a periodic schedule for transmission of one or more subframes by the device.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 52,	 (Original) Document CN 105 101 439 discloses the method of claim 36, further comprising: generating a second message, wherein the second message comprises an indicator releasing the semi-static resource allocation; and providing the second message for transmission to the device. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
 
Regarding Claim 57,	 (Original) Document CN 105 101 439 discloses a method for wireless communication, comprising:
 obtaining a message from a device, the message conveying an indication of a semi-static resource allocation; (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
identifying, based at least in part on the semi-static resource allocation, a transmission schedule for wireless communication in an unlicensed radio frequency spectrum band; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
providing information for transmission according to the transmission schedule.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 58,	 (Original) Document CN 105 101 439 discloses the method of claim 57, further comprising: identifying a semi-static configuration of the transmission schedule based at least in part on a semi-static parameter of the semi-(Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 61,	 (Original) Document CN 105 101 439 discloses the method of claim 57, further comprising: selecting, based at least in part on the semi-static resource allocation, a periodicity of the transmission schedule, wherein the information is provided for transmission according to the selected periodicity of the transmission schedule.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 62,	 (Original) Document CN 105 101 439 discloses the method of claim 57, further comprising: selecting, based at least in part on the semi-static resource allocation, a retransmission scheme for retransmission of the information, wherein the information is provided for transmission for transmission via the selected one or more frequencies.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation) 

 Regarding Claim 70,	 (Original) Document CN 105 101 439 discloses the method of claim 57, further comprising: obtaining a second message from the device, wherein the second message comprises an indicator releasing the semi-static resource allocation; modifying the transmission schedule based at least in part on the indicator releasing the semi-static resource allocation; and stopping providing the information for (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 71,	 (Original) Document CN 105 101 439 discloses an apparatus for wireless communication, comprising: 
means for identifying a semi-static resource allocation for a device, the semi-static resource allocation being associated with wireless communication in an unlicensed radio frequency spectrum band; (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
means for generating a message comprising an indication of the semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
means for providing the message for transmission to the device.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 76,	 (Currently Amended) Document CN 105 101 439 discloses the apparatus of claims 71 or 73, wherein: the semi-static resource allocation comprises a periodic schedule for transmission of one or more subframes by the device.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 87,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 71, further comprising: means for generating a second message, (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 92,	 (Original) Document CN 105 101 439 discloses an apparatus for wireless communication, comprising: 
means for obtaining a message from a device, the message conveying an indication of a semi-static resource allocation; (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
means for identifying, based at least in part on the semi-static resource allocation, a transmission schedule for wireless communication in an unlicensed radio frequency spectrum band; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
means for providing information for transmission according to the transmission schedule.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 93,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 92, further comprising: means for identifying a semi-static configuration of the transmission schedule based at least in part on a semi-static parameter of the semi-static resource allocation, wherein the information is provided for (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 96,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 92, further comprising: means for selecting, based at least in part on the semi-static resource allocation, a periodicity of the transmission schedule, wherein the information is provided for transmission according to the selected periodicity of the transmission schedule. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 105,	 (Original) Document CN 105 101 439 discloses the apparatus of claim 92, further comprising: means for obtaining a second message from the device, wherein the second message comprises an indicator releasing the semi-static resource allocation; means for modifying the transmission schedule based at least in part on the indicator releasing the semi-static resource allocation; and   means for stopping providing the information for transmission based at least in part on the modified transmission schedule.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 106,	 (Original) Document CN 105 101 439 discloses a computer readable medium storing code for wireless communication at an apparatus, the code comprising instructions executable to cause a processor to: (Document CN 105 101 439 A, page 12 of 15, Processing Unit, CPU)
(Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
generate a message comprising an indication of the semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
 provide the message for transmission to the device.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 107,	 (Original) Document CN 105 101 439 discloses a computer readable medium storing code for wireless communication at an apparatus, the code comprising instructions executable to cause a processor to: (Document CN 105 101 439 A, page 12 of 15, Processing Unit, CPU)
obtain a message from a device, the message conveying an indication of a semi-static resource allocation; (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
identify, based at least in part on the semi-static resource allocation, a transmission schedule for wireless communication in an unlicensed radio frequency spectrum band; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
(Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 108,	 (Original) Document CN 105 101 439 discloses a base station, comprising: 
a processing system configured to: (Document CN 105 101 439 A, page 12 of 15, Processing Unit, CPU)
identify a semi-static resource allocation for a device, the semi-static resource allocation being associated with wireless communication in an unlicensed radio frequency spectrum band; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
generate a message comprising an indication of the semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
 a transmitter configured to transmit the message to the device.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
 
Regarding Claim 109,	 (Original) Document CN 105 101 439 discloses a user equipment, comprising: 
a receiver configured to obtain a message from a device, the message conveying an indication of a semi-static resource allocation; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
(Document CN 105 101 439 A, page 12 of 15, Processing Unit, CPU)
identify, based at least in part on the semi-static resource allocation, a transmission schedule for wireless communication in an unlicensed radio frequency spectrum band; and (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)
a transmitter configured to transmit information according to the transmission schedule.   (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4, 10-12, 24, 29, 40, 45-47, 59, 64, 75, 80-82, 94, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105 101 439 A), in view of Hamidi-Sepehr et al., (Pub. No.: US 2019/0021105 A1).

Regarding Claim 4,	 (Currently Amended) Document CN 105 101 439 A discloses the apparatus of claim 1, wherein the semi-static resource allocation comprises a duration of an uplink transmission opportunity (TxOP) associated with the wireless communication. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])
	Document CN 105 101 439 A does not explicitly disclose about uplink transmission opportunity (TxOP).
	However, Hamidi-Sepehr disclose about uplink transmission opportunity (TxOP).
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document CN 105 101 439 A prior to the effective filing date of an application of the claimed invention with that of Hamidi-Sepehr so that uplink transmission opportunity be included in the apparatus of claim 1.  The motivation to combine the teachings of Hamidi-Sepehr would include the concept and (Hamidi-Sepehr, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 10,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 9, wherein the indication comprises at least one of a periodicity parameter, a scheduling parameter, or a duration of a transmission opportunity (TxOP) associated with the wireless communication. (Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])
  
Regarding Claim 11,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 1, wherein the message indicates a cross-transmission opportunity (cross-TxOP) to be used by the apparatus and the device.  (Hamidi-Sepehr, [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)
 
Regarding Claim 12,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 11, wherein the cross-TxOP comprises scheduling parameters identifying one or more time periods for transmission by the device,  (Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 24,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 22, wherein: the processing system is further configured to identify, based at least in part on the semi-static resource allocation, a duration of an uplink transmission opportunity (TxOP) of the transmission schedule; and the information is provided by the interface for transmission during the duration of the uplink TxOP.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 29,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 22, wherein: the processing system is further configured to select, based at least in part on the semi-static resource allocation, a cross-transmission opportunity (cross-TxOP) for transmission of the information according to the transmission schedule; and the information is provided by the interface for transmission during the selected cross-TxOP.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)

Regarding Claim 40,	 (Currently Amended) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the method of claim 36, wherein: the semi-static resource allocation comprises a duration of an uplink transmission opportunity (TxOP) associated with the wireless communication. (Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 45,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the method of claim 44, wherein: the indication comprises at least one of a periodicity parameter, a scheduling parameter, or a duration of a transmission opportunity (TxOP) associated with the wireless communication.  (Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 46,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the method of claim 36, wherein: the message indicates a cross-transmission opportunity (cross-TxOP) to be used by an apparatus and the device.  (Hamidi-Sepehr, [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)

Regarding Claim 47,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the method of claim 46, wherein: the cross-TxOP comprises scheduling parameters identifying one or more time periods for transmission by the device. (Hamidi-Sepehr, [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)

Regarding Claim 59,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the method of claim 57, further comprising: identifying, based at least in part on the semi-static resource allocation, a duration of an uplink transmission opportunity (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 64,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the method of claim 57, further comprising: selecting, based at least in part on the semi-static resource allocation, a cross-transmission opportunity (cross-TxOP) for transmission of the information according to the transmission schedule, wherein the information is provided for transmission during the selected cross-TxOP.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)

Regarding Claim 75,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 71, wherein: the semi-static resource allocation comprises a duration of an uplink transmission opportunity (TxOP) associated with the wireless communication.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 80,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 79, wherein: the indication comprises at least one of a periodicity parameter, a scheduling parameter, or a duration of a transmission opportunity (TxOP) associated with the wireless communication. (Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 81,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 71, wherein: the message indicates a cross-transmission opportunity (cross-TxOP) to be used by an apparatus and the device.   (Hamidi-Sepehr, [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)
 
Regarding Claim 82,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 79, wherein: the cross-TxOP comprises scheduling parameters identifying one or more time periods for transmission by the device.  (Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062], and [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)

Regarding Claim 94,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 92, further comprising: means for identifying, based at least in part on the semi-static resource allocation, a duration of an uplink transmission (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062])

Regarding Claim 99,	 (Original) Document CN 105 101 439 A, and Hamidi-Sepehr disclose the apparatus of claim 92, further comprising: means for selecting, based at least in part on the semi-static resource allocation, a cross- transmission opportunity (cross-TxOP) for transmission of the information according to the transmission schedule, wherein the information is provided for transmission during the selected cross-TxOP.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Hamidi-Sepehr, Abstract, TxOP), the entire reference is directed to TxOP, Figs. 1-4, [0005]-[0008], and [0026]-[0062], and  [0022]-[0024], [0032], [0035], [0039], [0043], Fig. 3, [0047]-[0048], [0054] and [0061] Cross-TxOP)

12.	Claims 5, 7-9, 13, 16, 18-21, 23, 25, 27-28, 30-31, 34, 38-39, 42-44, 48, 51, 53-56, 60, 63, 65-66, 69, 72-74, 77-79, 83, 86, 88-91, 95, 97-98, 100-101, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105 101 439 A), in view of Seo et al., (Pub. No.: US 2014/0348091 A1).
   
Regarding Claim 5,	 (Original) Document CN 105 101 439 A discloses the apparatus of claim 3,

	wherein the field comprises information associated with an autonomous transmission mode and semi-persistent scheduling (SPS) to be used by the apparatus and the device.
	However, Seo in combination with Document CN 105 101 439 A disclose following:
wherein the field comprises information associated with an autonomous transmission mode and semi-persistent scheduling (SPS) to be used by the apparatus and the device. (Seo, [0120]-[0123] Semi-Persistent Scheduling)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document CN 105 101 439 A prior to the effective filing date of an application of the claimed invention with that of Seo so that wherein the field comprises information associated with an autonomous transmission mode and semi-persistent scheduling (SPS) to be used by the apparatus and the device.  The motivation to combine the teachings of Seo would include the concept and teachings of semi-persistent scheduling (SPS).  (Seo, [0120]-[0123])

Regarding Claim 7,	 (Currently Amended) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 1, wherein the semi-static resource allocation comprises a frequency domain allocation for transmission of one or more subframes by the device.   (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)

Regarding Claim 8,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 7, wherein the frequency domain allocation is associated with one or more frequencies to be used by the device for frequency hopping. (Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)
 
Regarding Claim 9,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 1, wherein the message comprises downlink control information (DCI) that comprises the indication, and further wherein the interface is configured to provide the DCI via a physical downlink control channel (PDCCH).  (Seo, Seo discloses about PDCCH and DCI through various paragraphs, Fig. 3, [0024] Physical Downlink Control Channel PDCCH, Fig. 4, Monitoring PDCCH, Fig. 11 discloses about E-PDCCH)

Regarding Claim 13,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 1, wherein the processing system is further configured to: (Document CN 105 101 439 A, page 12 of 15, Processing Unit, CPU)
	identify, based at least in part on the message, a retransmission parameter, wherein the retransmission parameter comprises at least one of a value associated with a number of configured hybrid automatic repeat request (HARQ) processes, a retransmission identifier, or a sequential retransmission identifier.  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 16,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 1, wherein: the processing system is further configured to scramble downlink control information (DCI) of the message using a semi-persistent scheduling (SPS) radio network temporary identifier (RNTI); and (Seo, [0120]-[0123] Semi-Persistent Scheduling) 
 the message provided by the interface for transmission to the device comprises the scrambled DCI.  (Seo, [0061], [0065], [0068], [0076], [0079]-[0080], [0088]-[0089] and [0147] DCI)

Regarding Claim 18,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 17, wherein: 
the processing system is further configured to scramble the indicator releasing the semi-static resource allocation using a semi-persistent scheduling (SPS) radio network temporary identifier (RNTI); and (Seo, [0120]-[0123] Semi-Persistent Scheduling) 
the second message provided by the interface for transmission to the device comprises the scrambled indicator releasing the semi-static resource allocation.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation)

Regarding Claim 19,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 1, wherein the interface is further configured to:  
(Seo, [0096], [0100]-[0103], [0175], and [0206] Retransmission)
 
Regarding Claim 20,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 19, wherein the retransmission scheme comprises an asynchronous hybrid automatic repeat request (HARQ).  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)
  
Regarding Claim 21,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 19, wherein the processing system is further configured to: 
calculate, based at least in part on a temporal parameter associated with the wireless communication and a HARQ process count value, a retransmission identifier; and (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission, obtaining unit 100 and unit 400 also be used as terminal’s interface circuit)
wherein the interface is further configured to obtain the retransmission of the wireless communication based at least in part on the calculated retransmission identifier.  (Seo, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 23,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 22, wherein: the processing system is further configured to identify a semi-static configuration of the transmission schedule based at least in part on (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0120]-[0123] Semi-Persistent Scheduling) 

Regarding Claim 25,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 22, wherein: the processing system is further configured to select, based at least in part on the semi-static resource allocation, an autonomous transmission mode and semi-persistent scheduling (SPS) for transmission of the information according to the transmission schedule; and the information is provided by the interface for transmission using the selected autonomous transmission mode and the SPS.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0120]-[0123] Semi-Persistent Scheduling) 

Regarding Claim 27,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 22, wherein: the processing system is further configured to select, based at least in part on the semi-static resource allocation, a retransmission scheme for retransmission of the information; and the information is provided by the interface for transmission for transmission via the selected one or more frequencies.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 28,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 22, wherein: the processing system is further configured to select, based at least in part on the semi-static resource allocation, a frequency hopping scheme for transmission of the information according to the transmission schedule; and   the information is provided by the interface for transmission using the selected frequency hopping scheme.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)

Regarding Claim 30,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 22, wherein: the processing system is further configured to select, based at least in part on the semi-static resource allocation, a retransmission scheme for retransmission of the information; and the interface is further configured to provide the retransmission of the at least a portion of the information according to the selected retransmission scheme.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 31,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 30, wherein the retransmission scheme comprises an asynchronous hybrid automatic repeat request (HARQ) scheme.  (Seo, [0178], and [0206] HARQ Process, Seo, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 34,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 22, wherein the processing system is further configured to:   descramble downlink control information (DCI) of the message using a semi- persistent scheduling (SPS) radio network temporary identifier (RNTI); and obtain the semi-static resource allocation based at least in part on the descrambled DCI.  (Seo, [0120]-[0123] Semi-Persistent Scheduling) 

Regarding Claim 38,	 (Original) Document CN 105 101 439 discloses the method of claim 36, wherein: the message comprises a radio resource control (RRC) message comprising a field in which the indication is conveyed. (Seo, Fig. 14, [0195] and Fig. 16, [0215] and [0217] RRC Message)

Regarding Claim 39,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 38, wherein: the field comprises information associated with an autonomous transmission mode and semi-persistent scheduling (SPS) to be used by an apparatus and the device. (Seo, [0120]-[0123] Semi-Persistent Scheduling, [0088]-[0089] transmission mode) 
 
Regarding Claim 42,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 36, wherein: the semi-static resource allocation comprises a frequency domain allocation for transmission of one or more subframes by the device. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)
 
Regarding Claim 43,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 42, wherein: the frequency domain allocation is associated with one or more frequencies to be used by the device for frequency hopping.  (Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)

Regarding Claim 44,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 36, wherein the message comprises downlink control information (DCI) that comprises the indication, further comprising: providing the DCI via a physical downlink control channel (PDCCH).  (Seo, Seo discloses about PDCCH and DCI through various paragraphs, Fig. 3, [0024] Physical Downlink Control Channel PDCCH, Fig. 4, Monitoring PDCCH, Fig. 11 discloses about E-PDCCH)

Regarding Claim 48,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 36, further comprising: identifying, based at least in part on the message, a retransmission parameter, wherein the retransmission parameter comprises at least one of a value associated with a number of configured hybrid automatic repeat request (HARQ) processes, a retransmission identifier, or a sequential retransmission identifier.  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 51,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 36, further comprising: scrambling downlink control information (DCI) of the message using a semi- persistent scheduling (SPS) radio network temporary identifier (RNTI), wherein the message provided for transmission to the device comprises the scrambled DCI .  (Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)

Regarding Claim 53,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 52, further comprising: scrambling the indicator releasing the semi-static resource allocation using a semi-persistent scheduling (SPS) radio network temporary identifier (RNT), wherein the second message provided for transmission to the device comprises the scrambled indicator releasing the resource allocation. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0180], Seo, [0120]-[0123] Semi-Persistent Scheduling)
 
Regarding Claim 54,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 36, further comprising: obtaining a retransmission of the wireless communication according to a retransmission scheme.  (Seo, [0096], [0100]-[0103], [0175], and [0206] Retransmission)
  
Regarding Claim 55,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 54, wherein: the retransmission scheme comprises an (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)
  
Regarding Claim 56,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 54, further comprising: calculating, based at least in part on a temporal parameter associated with the wireless communication and a HARQ process count value, a retransmission identifier; and obtaining the retransmission of the wireless communication based at least in part on the calculated retransmission identifier.  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 60,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 57, further comprising: selecting, based at least in part on the semi-static resource allocation, an autonomous transmission mode and semi-persistent scheduling (SPS) for transmission of the information according to the transmission schedule, wherein the information is provided for transmission using the selected autonomous transmission mode and the SPS.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0120]-[0123] Semi-Persistent Scheduling, [0088]-[0089] transmission mode)

Regarding Claim 63,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 57, further comprising: selecting, based at least in part on the semi-static resource allocation, a frequency hopping scheme for transmission of the (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)

Regarding Claim 65,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 57, further comprising: selecting, based at least in part on the semi-static resource allocation, a retransmission scheme for retransmission of the information; and providing the retransmission of the at least a portion of the information according to the selected retransmission scheme. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, [0096], [0100]-[0103], [0175], and [0206] Retransmission)
 
Regarding Claim 66,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 65, wherein: the retransmission scheme comprises an asynchronous hybrid automatic repeat request (HARQ) scheme.  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 69,	 (Original) Document CN 105 101 439 A, and Seo disclose the method of claim 57, further comprising: descrambling downlink control information (DCI) of the message using a semi- persistent scheduling (SPS) radio network temporary identifier (RNTI); and obtaining the semi-static resource allocation based at (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0120]-[0123] Semi-Persistent Scheduling)

Regarding Claim 72,	 (Cancelled)

Regarding Claim 73,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 71, wherein: the message comprises a radio resource control (RRC) message comprising a field in which the indication is conveyed.  (Seo, Fig. 14, [0195] and Fig. 16, [0215] and [0217] RRC Message)
  
Regarding Claim 74,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claims 73, wherein: the field comprises information associated with an autonomous transmission mode and semi-persistent scheduling (SPS) to be used by the method and the device.  (Seo, [0120]-[0123] Semi-Persistent Scheduling, [0088]-[0089] transmission mode)

Regarding Claim 77,	 (Currently Amended) Document CN 105 101 439 A, and Seo disclose the apparatus of claim claims 71, or 73, wherein: the semi-static resource allocation comprises a frequency domain allocation for transmission of one or more subframes by the device. (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)
 
Regarding Claim 78,	(Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 77, wherein: the frequency domain allocation is associated with one or more frequencies to be used by the device for frequency hopping.  (Seo, [0180], Frequency Hopping, {0050]-[0054], Fig. 5, [0091] Frequency Domain)

Regarding Claim 79,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 71, wherein the message comprises downlink control information (DCI) that comprises the indication, further comprising: means for providing the DCI via a physical downlink control channel (PDCCH).  (Seo, Seo discloses about PDCCH and DCI through various paragraphs, Fig. 3, [0024] Physical Downlink Control Channel PDCCH, Fig. 4, Monitoring PDCCH, Fig.11 discloses about E-PDCCH)

Regarding Claim 83,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 71, further comprising: means for identifying, based at least in part on the message, a retransmission parameter, wherein the retransmission parameter comprises at least one of a value associated with a number of configured hybrid automatic repeat request (HARQ) processes, a retransmission identifier, or a sequential retransmission identifier.  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 86,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 71, further comprising: means for scrambling downlink control information (DCI) of the message using a semi-persistent scheduling (SPS) radio (Seo, [0120]-[0123] Semi-Persistent Scheduling)

Regarding Claim 88,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 87, further comprising: means for scrambling the indicator releasing the semi-static resource allocation using a semi- persistent scheduling (SPS) radio network temporary identifier (RNTI), wherein the second message provided for transmission to the device comprises the scrambled indicator releasing the semi-static resource allocation.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0120]-[0123] Semi-Persistent Scheduling)

Regarding Claim 89,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 71, further comprising: means for obtaining a retransmission of the wireless communication according to a retransmission scheme.  (Seo, [0096], [0100]-[0103], [0175], and [0206] Retransmission)
  
Regarding Claim 90,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 89, wherein: the retransmission scheme comprises an asynchronous hybrid automatic repeat request (H ARQ).  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 91,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 89, further comprising: means for calculating, based at least in part on a temporal parameter associated with the wireless communication and a HARQ process count value, a retransmission identifier; and means for obtaining the retransmission of the wireless communication based at least in part on the calculated retransmission identifier.  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 95,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 92, further comprising: means for selecting, based at least in part on the semi-static resource allocation, an autonomous transmission mode and semi-persistent scheduling (SPS) for transmission of the information according to the transmission schedule, wherein the information is provided for transmission using the selected autonomous transmission mode and the SPS.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0120]-[0123] Semi-Persistent Scheduling)

Regarding Claim 97,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 92, further comprising: means for selecting, based at least in part on the semi-static resource allocation, a retransmission scheme for retransmission of the information, wherein the information is provided for transmission for transmission via the selected one or more frequencies.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 98,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 92, further comprising: means for selecting, based at least in part on the semi-static resource allocation, a frequency hopping scheme for transmission of the information according to the transmission schedule, wherein the information is provided for transmission using the selected frequency hopping scheme.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, Seo, [0180], Frequency Hopping, [0050]-[0054], Fig. 5, [0091] Frequency Domain)

Regarding Claim 100,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 92, further comprising: means for selecting, based at least in part on the semi-static resource allocation, a retransmission scheme for retransmission of the information; and means for providing the retransmission of the at least a portion of the information according to the selected retransmission scheme.  (Document CN 105 101 439 A, Fig. 2, step 201, page 10, Resource Allocation, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 101,	 (Original) The apparatus of claim 100, wherein: the retransmission scheme comprises an asynchronous hybrid automatic repeat request (HARQ) scheme.  (Seo, [0178], and [0206] HARQ Process, [0096], [0100]-[0103], [0175], and [0206] Retransmission)

Regarding Claim 104,	 (Original) Document CN 105 101 439 A, and Seo disclose the apparatus of claim 92, further comprising: means for descrambling downlink control information (DCI) of the message using a semi-persistent scheduling (SPS) radio network temporary identifier (RNTI); and means for obtaining the semi-static resource allocation based at least in part on the descrambled DCI.  (Seo, [0120]-[0123] Semi-Persistent Scheduling)

13.	Claims 14-15, 32-33, 49-50, 67-68, 84-85, and 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105 101 439 A), in view of Yang et al., (Pub. No.: US 2017/0303303 A1).
   
Regarding Claim 14,	 (Original) Document CN 105 101 439 A discloses the apparatus of claim 1, wherein the interface is further configured to: 
	Document CN 105 101 439 A does not explicitly disclose following:
	obtain a result of a channel access procedure prior to providing the message.
	However, Yang in combination with Document CN 105 101 439 A disclose following:
obtain a result of a channel access procedure prior to providing the message. (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Document CN 105 101 439 A prior to the effective filing date of an application of the claimed invention with that Yang so that obtain a result of a channel access procedure prior to providing the message.  The motivation to combine the teachings of Yang would include the concept and teachings on channel access procedure/PRACH/LAA-PRACH, LBT procedure and Clear Channel Assessment (CCA). (Yang, Figs. 1, 5-8, [0025], [0028], [0036]-[0037]-[0043])

 Regarding Claim 15,	 (Original) Document CN 105 101 439 A, and Yang disclose the apparatus of claim 14, wherein the channel access procedure comprises a full clear channel assessment (CCA) procedure.  (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure< Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Regarding Claim 32,	 (Original) Document CN 105 101 439 A, and Yang disclose the apparatus of claim 22, wherein the interface is configured to obtain a result of a channel access procedure prior to providing the information for transmission. (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure< Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)
  
Regarding Claim 33,	 (Original) Document CN 105 101 439 A, and Yang disclose the apparatus of claim 32, wherein the channel access procedure comprises at least one of a full clear channel assessment (CCA) procedure, a one-shot CCA procedure, or a short CCA procedure.  (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Regarding Claim 49,	 (Original) Document CN 105 101 439 A, and Yang disclose the method of claim 36, further comprising: obtaining a result of a channel access procedure prior to providing the message. (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure< Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)
 
Regarding Claim 50,	 (Original) Document CN 105 101 439 A, and Yang disclose the method of claim 49, wherein: the channel access procedure comprises a full clear (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure< Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Regarding Claim 67,	 (Original) Document CN 105 101 439 A, and Yang disclose the method of claim 57, further comprising: obtaining a result of a channel access procedure prior to providing the information for transmission. (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure< Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)
 
Regarding Claim 68,	 (Original) Document CN 105 101 439 A, and Yang disclose the method of claim 67, wherein: the channel access procedure comprises at least one of a full clear channel assessment (CCA) procedure, a one-shot CCA procedure, or a short CCA procedure.  (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Regarding Claim 84,	 (Original) Document CN 105 101 439 A, and Yang disclose the apparatus of claim 71, further comprising: means for obtaining a result of a channel access procedure prior to providing the message.  (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Regarding Claim 85,	 (Original) Document CN 105 101 439 A, and Yang disclose the apparatus of claim 84, wherein: the channel access procedure comprises a full clear channel assessment (CCA) procedure. (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Regarding Claim 102,	 (Original) Document CN 105 101 439 A, and Yang disclose the apparatus of claim 92, further comprising: means for obtaining a result of a channel access procedure prior to providing the information for transmission. (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Regarding Claim 103,	 (Original) Document CN 105 101 439 A, and Yang disclose the apparatus of claim 102, wherein: the channel access procedure comprises at least one of a full clear channel assessment (CCA) procedure, a one-shot CCA procedure, or a short CCA procedure.  (Yang, Abstract, The entire reference is directed to PRACH/LAA-PRACH, CCA, and LBT procedure Fig. 4, [0034] Clear Channel Assessment (CCA), Fig. 5, [0039]-[0040] one-shot CCA,  [0008]-[0011], Fig. 1, [0025], [0028], [0036]-[0037], Fig. 5, [0039]-[0040], Fig. 6, [0041], Fig. 7, [0042], and Fig. 8, [0043] LBT channel access procedure)

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Peter G Solinsky/Primary Examiner, Art Unit 2463